Case: 17-10719   Date Filed: 08/29/2017   Page: 1 of 13




                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-10719
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:16-cv-00344-HLM



ODEN, LLC,

                                                Plaintiff - Appellant,

versus

CITY OF ROME, GEORGIA,

                                                Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (August 29, 2017)

Before TJOFLAT, WILLIAM PRYOR, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 17-10719        Date Filed: 08/29/2017   Page: 2 of 13


      Oden, LLC appeals the dismissal of its claims that the City of Rome violated

its procedural due process rights as well as the Takings Clause of the Fifth

Amendment by conducting demolition on its property without proper notice. On

appeal, Oden argues, among other things, that it properly alleged that the City was

liable for violating its right to procedural due process and that it was not required

to exhaust state remedies before bringing its Takings Clause claim. After careful

review, we affirm the district court’s dismissal without prejudice of Oden’s

complaint.

                               I.      BACKGROUND

      Oden owns a lot containing a vacant building located at 300 Waddell Street

in Rome, Georgia (“the property”). Seven months after Oden purchased the

property, a City of Rome employee inspected it and found that it failed to comply

with a number of municipal code requirements. The City then filed an in rem

action against the property seeking authorization to repair or demolish the vacant

building and recorded a lis pendens notice of its complaint. The complaint alleged

that the repairs necessary to bring the building up to code could not been made at a

reasonable cost relative to the property’s value.

      Both the City’s complaint and the Georgia law under which the City sought

relief recognized that the owner of the property was entitled to timely notice and

service of the complaint. The City’s complaint represented that it sent, via


                                             2
              Case: 17-10719    Date Filed: 08/29/2017    Page: 3 of 13


certified mail, a copy of the complaint to the property and to Oden at an address in

Salt Lake City, Utah. The Salt Lake City address, however, was no longer in

service. Notwithstanding that fact, the City neither posted the complaint on the

property nor sent the complaint to Oden’s registered agent in Georgia. Even after

the City’s initial mailings were returned as undeliverable, it continued to mail

subsequent notices to the defunct Salt Lake City address. As a result, the

Municipal Court of Rome conducted a hearing in the case and issued a final order

of condemnation against the property without Oden receiving notice or making an

appearance.

      Although Oden never received notice of the Municipal Court’s final order, it

learned of the complaint approximately three months after the final order was

issued. Oden immediately sent a contractor to the property to secure and clean it

up. Days later, however, the City began to demolish the property, destroying

exterior stairs, balconies, and walkways and causing other structural damage to the

building and its electrical and plumbing systems. After this initial round of

demolition, the City agreed to halt further demolition as long as Oden boarded up

and continued to clean up the property.

      Oden then filed suit against the City under 42 U.S.C § 1983, alleging that the

City violated its Fourteenth Amendment procedural due process rights by denying

it notice and an opportunity to be heard before destroying its property and effected


                                          3
                 Case: 17-10719        Date Filed: 08/29/2017        Page: 4 of 13


an unconstitutional taking by seizing its property without just compensation. Oden

also pled two state law claims against the City. On the City’s motion, the district

court dismissed Oden’s complaint without prejudice. Oden now appeals the

dismissal of its procedural due process and takings claims. 1

                             II.     STANDARD OF REVIEW

      We review a district court’s decision granting a motion to dismiss de novo.

MSP Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1357 (11th Cir. 2016). In

doing so, we accept the well-pleaded allegations in the complaint as true and view

them in the light most favorable to the plaintiff. See Chaparro v. Carnival Corp.,

693 F.3d 1333, 1335 (11th Cir. 2012).

                                      III.   DISCUSSION

A.    Procedural Due Process

      “[A]t a minimum, the Due Process Clause requires notice and the

opportunity to be heard incident to the deprivation of life, liberty or property at the

hands of the government.” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir.

2003). To allege a procedural due process violation under § 1983, a plaintiff must

show “(1) a deprivation of a constitutionally-protected liberty or property interest;

(2) state action; and (3) constitutionally inadequate process.” Id. Constitutionally

adequate process requires the government to provide the aggrieved party notice

      1
          Oden does not appeal the district court’s dismissal of its state law claims.

                                                  4
              Case: 17-10719     Date Filed: 08/29/2017    Page: 5 of 13


and an opportunity to be heard “at a meaningful time and in a meaningful manner.”

Id.

      Procedural due process claims brought under § 1983 are subject to

limitations on municipal liability. Hoefling v. City of Miami, 811 F.3d 1271, 1279

(11th Cir. 2016). Municipal liability under § 1983 obtains only where “the

municipality has officially sanctioned or ordered” the constitutional violation at

issue. Id. (internal quotation marks omitted). A municipality may be liable for an

official policy enacted by its legislative body, or where its policymakers have

acquiesced in a longstanding standard operating procedure, or where an entity with

“final policymaking authority” ratifies the unconstitutional decision of a

subordinate. Id. (internal quotation marks omitted). Although a plaintiff need not

identify a final policymaker at the pleading stage, a plaintiff must “allege a policy,

practice, or custom of the [municipality] which caused” the constitutional

violation. Id. at 1280.

      Here, the district court dismissed Oden’s procedural due process claim for

two independent reasons. The court concluded that Oden (1) failed to identify any

City “policy, practice, or custom” that caused its alleged deprivation, and (2)

received constitutionally adequate process because it had actual knowledge of the

City’s complaint before the demolition occurred. We agree with the district court




                                           5
               Case: 17-10719        Date Filed: 08/29/2017      Page: 6 of 13


that dismissal without prejudice was warranted because Oden insufficiently pled

municipal liability. 2

       Oden alleges only that the City sent a copy of its complaint—and subsequent

notices—to the property and to a defunct address, depriving Oden of notice of the

City’s condemnation action. Oden does not allege that the City’s failure to notify

it was part of a “policy, practice, or custom” of the City, which is required for

municipal liability to obtain under § 1983. Hoefling, 811 F.3d at 1279. Instead,

Oden contends that it was not required to show a “policy, practice, or custom” of

the City because the City itself carried out the demolition. According to Oden, the

“policy, practice, or custom” limitation on municipal liability applies only where

the plaintiff pursues a respondeat superior theory of liability, seeking to hold a

municipality responsible for the actions of its employees or agents. Oden

maintains that it is not pursuing such a theory because the City itself conducted the

demolition. But the City, like all municipalities, is an intangible fiction; every

action “the City” takes is, in reality, an action taken by its employees or agents.

The framework described above and initially developed in Monell v. Dep’t of Soc.

Servs., 436 U.S. 658 (1978), delineates the circumstances under which a
       2
          We have concerns with the district court’s conclusions that Oden received
constitutionally adequate process because it was aware of the City’s complaint “days” before the
demolition occurred and because Oden hypothetically could have appealed the final
condemnation order or asked the trial court to reconsider. We need not determine whether the
district court erred in so concluding, however, as the court properly dismissed Oden’s procedural
due process claim for failure to adequately plead municipal liability.


                                                6
              Case: 17-10719     Date Filed: 08/29/2017    Page: 7 of 13


municipality can be held liable for those actions. It is, therefore, circular to say

that the Monell framework does not apply because the City directly took a

particular action; Oden’s position merely begs the question of whose conduct can

be imputed to the City.

      Indeed, Oden’s argument is undermined by the very cases it cites, each of

which reaffirms the universal applicability of the “policy, practice, or custom”

requirement in municipal liability cases. See Pembaur v. City of Cincinnati, 475

U.S. 469, 483 (1986) (“We hold that municipal liability under § 1983 attaches

where—and only where—a deliberate choice to follow a course of action is made

from among various alternatives by the official or officials responsible for

establishing final policy with respect to the subject matter in question.”); Cooper v.

Dillon, 403 F.3d 1208, 1221 (11th Cir. 2005) (“[T]he plaintiff has the burden to

show that a deprivation of constitutional rights occurred as a result of an official

government policy or custom.”); McKusick v. City of Melbourne, Fla., 96 F.3d

478, 483 (11th Cir. 1996) (“The presence of a municipal policy or custom is

essential” for municipal liability). To Oden’s credit, however, these cases

recognize that an action taken by a government official can constitute an official

“policy” giving rise to municipal liability if the official has “final policymaking

authority” for the municipality. See, e.g., Pembaur, 475 U.S. at 483. Reframed

properly, then, Oden’s argument is that its procedural due process rights were


                                           7
              Case: 17-10719     Date Filed: 08/29/2017   Page: 8 of 13


violated as the result of a final policymaker’s decision to conduct demolition on the

property.

      The problem with Oden’s argument is that the ultimate demolition is not the

relevant act for assessing municipal liability. Although no alleged deprivation of

Oden’s rights could have occurred until the City obtained a final judgment against

the property, the crux of Oden’s procedural due process claim is that it did not

receive adequate notice of the condemnation proceedings. The relevant question,

then, for assessing municipal liability is whether a municipal “policy, practice, or

custom” resulted in Oden’s lack of notice. For example, in Pembaur, the court

considered municipal liability in the context of an unlawful search resulting from a

county prosecutor’s instructions. 475 U.S. at 473. In holding that the municipality

could be held liable, the Court assessed whether the county prosecutor was a final

policymaker, even though no deprivation of rights occurred until law enforcement

officers actually conducted the search. The Court focused on the prosecutor’s

instructions because they “directly caused” the constitutional violation. Id. at 483-

85. Here, then, the relevant act for assessing municipal liability is not the ultimate

demolition of the property, but is instead the decision to mail notice of the

condemnation action to the incorrect address, which directly resulted in the alleged

deprivation of property without notice.




                                           8
              Case: 17-10719     Date Filed: 08/29/2017   Page: 9 of 13


      As pled in the complaint, that was an ad hoc decision made by an

unidentified city employee or agent insufficient to give rise to municipal liability.

While Oden needed not identify a final policymaker in its complaint, it was

required to plausibly allege “a policy, practice, or custom of the City which caused

the” constitutional violation. Hoefling, 811 F.3d at 1280 (emphasis added). We

have held that this standard can be met by alleging a pattern of behavior that

permits the inference of an official policy, id. at 1280-81, but not by pleading “a

single incident” involving government employees, Weiland v. Palm Beach Cty.

Sheriff’s Office, 792 F.3d 1313, 1329 (11th Cir. 2015). Here, Oden has alleged

only a single error made by an unidentified City employee or agent. The district

court therefore properly dismissed Oden’s procedural due process claim without

prejudice.

B.    Takings Clause Claim

      The Fifth Amendment’s Takings Clause prohibits governments from seizing

private property for public use without providing the property owner just

compensation. The Takings Clause requires payment of just compensation,

without qualification, where a regulation “compel[s] the property owner to suffer a

physical invasion of his property,” or “denies all economically beneficial or

productive use of land.” Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015

(1992) (internal quotation marks omitted). Here, Oden alleges that the City


                                           9
             Case: 17-10719     Date Filed: 08/29/2017    Page: 10 of 13


violated the Takings Clause by conducting demolition on the property without

sufficient justification and without compensating Oden.

      Takings Clause claims are subject to an exhaustion requirement. “A

property owner cannot claim a violation of the [Takings] Clause unless the state

provides the landowner no procedure (such as an action for inverse condemnation)

for obtaining just compensation.” Bickerstaff Clay Prods. Co. v. Harris Cty., 89

F.3d 1481, 1491 (11th Cir. 1996). A takings claim is ripe, however, if the plaintiff

adequately pleads that although a state remedial process exists, “due to state court

interpretation, the process is inadequate.” Agripost, Inc. v. Miami-Dade Cty., ex

rel. Manager, 195 F.3d 1225, 1231 (11th Cir. 1999).

      The district court dismissed Oden’s takings claims because Oden failed to

exhaust state remedies, namely, an action for inverse condemnation under Georgia

law, and alternatively because Oden’s complaint admitted that the state was using

its police power—which is not subject to the Takings Clause—to conduct the

demolition. Because Oden was required to and failed to exhaust state remedies, we

affirm the district court’s dismissal of Oden’s takings claims.

      Oden recognizes that Georgia provides a cause of action for inverse

condemnation, but argues that such a remedy is unavailable to it under the district

court’s interpretation of Georgia law. According to Oden, the district court

concluded that Georgia law does not permit recovery under an inverse


                                         10
             Case: 17-10719     Date Filed: 08/29/2017    Page: 11 of 13


condemnation theory where the municipality that effected the condemnation

merely asserts that it did so pursuant to its police power to abate a nuisance. As

such, Oden maintains that because the City’s putative reason for the demolition

was nuisance abatement, Oden has no inverse condemnation remedy. But Oden

disagrees with that interpretation of state law, arguing that there are objective

limitations on a municipality’s exercise of the police power. We agree with

Oden’s interpretation of Georgia law and therefore conclude it has an adequate

state remedy that it failed to exhaust, as it could demonstrate in a state inverse

condemnation action that the demolition exceeded the City’s police powers.

      Georgia law requires that compensation be paid when property is taken for a

public purpose using eminent domain, but not when property is seized using the

state’s police power. Pope v. City of Atlanta, 249 S.E.2d 16, 19 (Ga. 1978). “The

distinction between use of eminent domain and use of the police power is that the

former involves the taking of property because it is needed for public use while the

latter involves the regulation of the property to prevent its use in a manner

detrimental to the public interest.” Id. Valid uses of the police power include

“abatement of nuisances,” “health regulations,” and enforcement of “building

standards.” Id.; see also O.C.G.A. § 41-2-7(a) (permitting municipalities to

“repair, close, or demolish” buildings or structures “which constitute a hazard to

the health, safety, and welfare of the people”). The exercise of police power is


                                          11
               Case: 17-10719        Date Filed: 08/29/2017        Page: 12 of 13


subject to a balancing test that weighs “the state’s interest in regulation against the

landowner’s interest in the unfettered use of his property.” Pope, 249 S.E.2d at 19.

Under this balancing test, a seizure of property is concomitant to a legitimate

exercise of the police power only “if it bears a substantial relation to the public

health, safety, morality or general welfare.” Id. (internal quotation marks omitted).

The test also requires an assessment of whether “the government has . . . exceeded

its police power, for excessive regulation of property violates . . . due process . . .

and the prohibition against taking property for public use without compensation.”

Id. 3

        Here, Oden alleged that it was “unreasonably deprived” of property “through

the unnecessary destruction of portions of the [property] that were sound and did

not pose a general nuisance.” Compl., Doc. 1 at 15.4 In essence, Oden maintains

that the city exceeded its authority under the police power by conducting

demolition that had no “substantial relation to the public health, safety, morality, or

general welfare.” Pope, 249 S.E.2d at 19 (internal quotation marks omitted). This
        3
          Given this framework, we are concerned about the district court’s alternative holding
that Oden did not state a takings claim because the complaint recognized that the city putatively
used its police power to conduct the demolition. This analysis does not seem to contemplate the
possibility—suggested by Oden’s complaint—that the city effected a taking without
compensation by exceeding either state law limitations on the police power, see Pope, 249
S.E.2d at 19, or the limitations imposed on state police powers by the Fifth Amendment, see
Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 145-46, 149 (1978). Nonetheless, we
need not decide whether the district court erred in reaching its alternative holding because the
court properly dismissed Oden’s Takings Clause claim for failure to exhaust state remedies.
        4
          Citations to “Doc. __” refer to numbered docket entries in the district court record in
this case.
                                                 12
             Case: 17-10719      Date Filed: 08/29/2017   Page: 13 of 13


type of claim—which asserts that a governmental action against private property

was in reality a taking without compensation—is cognizable as an inverse

condemnation under Georgia law. See Shealy v. Unified Gov’t of Athens-Clarke

Cty., 537 S.E.2d 105, 108 (Ga. Ct. App. 2000) (“An inverse condemnation claim

arises when [a] governmental entity creates a condition on private property, such as

a nuisance, that amounts to a taking without compensation.” (internal quotation

marks and alteration omitted)). Oden therefore has an adequate state court

remedy, which it was required to exhaust before filing its Takings Clause claim in

federal court. Bickerstaff, 89 F.3d at 1491. The district court properly dismissed

this claim without prejudice.

                                IV.   CONCLUSION

      For the foregoing reasons, we affirm the judgment of the district court.

      AFFIRMED.




                                          13